Citation Nr: 1020127	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  02-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
hemorrhagic fever.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1953 to 
September 1955. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Veteran testified before the undersigned in December 
2007.  A transcript of the hearing is of record.  The Board 
parenthetically notes that a July 2005 BVA Remand previously 
considered whether the Veteran had perfected his appeal, 
regarding these matters, in a timely matter.  Although the 
record indicates that the Veteran did not file a VA Form 9 
(Appeal to Board of Veterans' Appeals) with a July 1999 
rating decision, the RO received a VA Form 21-4138 (Statement 
in Support of Claim) from the Veteran indicating that he 
wanted a local hearing.  

The Board determined in its July 2005 Remand that by filing 
such a statement the Veteran showed a clear intent to 
continue his appeal.  As such, the Veteran's written 
statement was construed as a substantive appeal of the RO's 
July 1999 rating decision.  Consideration will be given on 
the merits of the claims.

The Board additionally notes that the claims at issue were 
most recently remanded in March 2008, for further evidentiary 
and procedural development.  This was accomplished, and the 
Board concludes that it may proceed with a decision at this 
time.  Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  There is no credible or competent evidence that the 
Veteran has a current diagnosis of hemorrhagic fever or the 
chronic residuals related thereto, to include heart and 
kidney disability, at any time during the appeals process.

2.  The medical evidence is in equipoise as to whether the 
Veteran's current degenerative joint disease of the lumbar 
spine is related to active duty service.


CONCLUSIONS OF LAW

1.  Residuals of hemorrhagic fever were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1132, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2009).
 
2.  Giving the Veteran the benefit of the doubt, degenerative 
joint disease of the lumbar spine was incurred in service. 38 
U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  


In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim for a low back disorder, the Board 
is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

With respect to his claim for residuals of hemorrhagic fever, 
the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in February 2001 and April 2005 that fully 
addressed all four notice elements.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Therefore, he was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claim was readjudicated, 
and a supplemental statement of the case was issued in June 
2007.  Consequently, the Board finds that the duty to notify 
has been satisfied.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Veteran's VA treatment records and private medical 
records from reflect treatment for various cardiovascular 
disabilities.  There is no indication that the Veteran has 
hemorrhagic fever or any disability that has been associated 
with hemorrhagic fever.  As these reports are current and 
thorough, the Board finds that the preponderance of the 
medical evidence is against a current diagnosis of the 
claimed disorder.  Indeed, as will be discussed below, the 
Veteran has testified that no physician has ever diagnosed 
him as having hemorrhagic fever since service discharge or 
ascribed any of this current disabilities to his purported 
hemorrhagic fever in service.  There is also an absence of 
any in-service evidence of a diagnosis of hemorrhagic fever.  
An examination/opinion is therefore deemed unnecessary.  See 
McLendon, supra.  

Further, after a careful review of the file, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has attempted to obtain VA treatment records 
which were deemed to not exist.  Further, the Veteran 
submitted private treatment records.  And he was provided an 
opportunity to set forth his contentions during a Decision 
Review Officer (DRO) hearing in September 2000 and a hearing 
before the undersigned in December 2007.  

The Board notes that most of the Veteran's service treatment 
records have been deemed missing.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  Because of missing records, the 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

For the foregoing reasons, the Board concludes that all the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).




	(CONTINUED ON NEXT PAGE)

Residuals of Hemorrhagic Fever

The Veteran contends that he has residuals of hemorrhagic 
fever that are related to active military service in Korea.  
He describes the residuals as consisting of problems 
including chronic kidney and heart disabilities.  (See 
December 2007 BVA Hearing testimony). 

Although service treatment records have been deemed 
unavailable, the Veteran submitted a copy of his September 
1955 separation examination.  The examination noted no heart 
or endocrine system abnormalities.  Further, on a report of 
medical history completed at that time, the Veteran only 
reported having had or currently having mumps, whooping cough 
and boils.  

More importantly, a review of the post-service evidence 
reveals that the Veteran has not been diagnosed as having 
hemorrhagic fever or residuals of hemorrhagic fever.  While 
treatment records in the file document that the Veteran has 
sought medical assistance over the years, and that he 
provided a past medical history of having hemorrhagic fever, 
complaints associated with residuals of hemorrhagic fever are 
not demonstrated.  Put another way, although he has been 
diagnosed as having coronary artery disease, hypertension, 
diastolic dysfunction, and congestive heart failure, no 
medical professional has ever associated these disabilities 
with the Veteran's alleged in-service bout with hemorrhagic 
fever.  Indeed, the Veteran testified that no physician had 
ever provided him an opinion that related any of his current 
cardiovascular or kidney problems to hemorrhagic fever.  
Transcript of Board hearing, December 12, 2007, (T.) at 24-
26.  The Veteran's representative noted this fact as well and 
acknowledged the Veteran was aware of the probative value of 
obtaining such an opinion.  T. at 27.

As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof 
of a present disability.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The existence of a current disability is the cornerstone of a 
claim for VA disability benefits.  See Degmetich v. Brown, 
104 F. 3d 1328 (Fed. Cir. 1997). 

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior 
to adjudication of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In this case, however, there is no 
medical evidence of hemorrhagic fever, the residuals of 
hemorrhagic fever, or any other disability that has been 
attributed to hemorrhagic fever at any time during the period 
under appellate review.

In the absence of competent medical evidence showing that the 
Veteran presently has hemorrhagic fever or a disorder that 
has been associated by a medical professional with the 
residuals of hemorrhagic fever, there is no basis for the 
granting of direct service connection for this condition. 

The Board has also considered the Veteran and his wife's 
statements asserting a nexus between his symptomatology and 
active duty service.  To the extent that they maintain such a 
nexus, as laypersons, the Veteran and his wife are not 
competent to give a medical opinion on causation or 
aggravation of a medical condition. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board acknowledges that the 
Veteran and his wife are competent to give evidence about 
current symptoms and what he experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, their statements may be 
competent to support a claim for service connection where the 
events or the presence of disability, or symptoms of a 
disability are subject to lay observation. 38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006). 

The Veteran can report having experienced a fever.  However, 
there are many different causes for a fever not to mention a 
myriad of viral infections.  The Veteran and his wife do not 
have the medical expertise to discern the nature of any viral 
infection, nor do they have the medical expertise to provide 
an opinion regarding the etiology.

The weight of the medical evidence demonstrates that 
residuals of hemorrhagic fever were not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Low Back Disorder 

Although the Veteran's service treatment records have been 
deemed unavailable by a June 2007 RO formal finding, the 
Veteran was able to locate and submit a copy of his September 
1955 separation examination.  The separation examination 
noted a normal clinical evaluation of the Veteran's spine.  
Therefore, a chronic back disorder was not noted in service. 

As demonstrated above, the available service treatment 
records do not reveal that a chronic low back disorder was 
incurred during active duty.  However, this does not in 
itself preclude a grant of service connection.  Indeed, 
service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  
	
In this regard, the Board has considered the Veteran's 
credible statements that he originally injured his back in 
service, while working as a construction foreman in Korea.  
At his December 2007 BVA hearing, the Veteran credibly 
testified that in July 1955 he was in charge of a project to 
build a hospital in a village located on the harbor of Busan.  
He indicated that his job was to oversee the project and make 
sure the work was done properly.  He stated that he injured 
his back when he jumped off of the third story of the 
hospital building site onto a scaffold which collapsed, 
causing him to land on debris. 

The Board notes that the Veteran's DD 214 indicates his 
military occupational specialty was that of a construction 
foreman.  Further, a letter of appreciation, dated August 19, 
1955 indicates that the Veteran was commended for his service 
as a construction supervisor with the Armed Forces Assistance 
to Korea Program, responsible for building the Baptist 
Hospital.  Thus, in giving due consideration to the places, 
types, and circumstances of his service, along with his 
credible personal testimony, the incurrence of an in-service 
back injury is conceded.  See 38 U.S.C.A. § 1154(a); see also 
Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder 
of fact, the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing).
	
Following service, the medical evidence does not demonstrate 
any complaints or treatment referable to his back until a 
February 1972 treatment record, almost twenty years following 
service.  The February 1972 treatment record noted that the 
Veteran had a long history of back trouble.  A statement 
dated later that month, by the Veteran's doctor, indicated 
that the Veteran had "re-injured" his back while working on 
a garage door.  The nature of his previous injuries were not 
discussed.  A March 1972 statement from the Veteran's 
chiropractor stated that he had been treating the Veteran for 
a recurring lumbosacral injury at various times since April 
1966.  Thus, the March 1972 chiropractor's statement serves 
as evidence that the Veteran had suffered from back pain 
prior to his September 1971 fall off of a step ladder in his 
garage. 

However, evidence exists in the claims file which contradicts 
the Veteran's assertions of continuous back pain since 
service.  For example, the Veteran failed to report a history 
of back pain relating to service on several occasions during 
various VA and private treatment visits.  He additionally 
filed a non-service connected pension claim in April 1972 for 
a back disorder he attributed to a fall off of a step ladder, 
not to his time in service.  

Although there is an almost 20-year gap between discharge and 
when the available post-service treatment records indicate 
the Veteran initially sought treatment for a back disorder, 
the weight of the competent evidence of record shows that his 
currently-diagnosed back disorder was incurred in active 
service. 

Significantly, a March 2007 VA examiner noted that if the 
Veteran's reports of an in-service 1955 injury were accepted 
as fact, it was then his opinion that it would be at least as 
likely as not that the Veteran's current medical condition 
would be related to the military injury along with a 
progression of the natural history of degenerative change.  
There are no contradictory opinions of record.

Pursuant to this decision, the Board has made a credibility 
determination that the Veteran's in-service injury occurred.  
Therefore, based on the Veteran's credible testimony, and in 
giving due consideration to the places, types, and 
circumstances of his service, in conjunction with the March 
2007 VA opinion, the Board finds that the doctrine of 
reasonable doubt supports a grant of service connection for a 
low back disorder.  
	

ORDER

Service connection for residuals of hemorrhagic fever is 
denied. 

Service connection for a low back disorder is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


